Citation Nr: 0212589	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include postoperative residuals of plasma cell 
myeloma at the 12th thoracic vertebra.  


REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to service 
connection for residuals of a back injury were denied.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran 
incurred a back injury.  

2.  There is no competent medical evidence or opinion in the 
record, which attributes the veteran's plasma cell myeloma at 
the 12th thoracic vertebra to his active service.  


CONCLUSION OF LAW

Residuals of a back injury, to include postoperative 
residuals of plasma cell myeloma at the 12th thoracic 
vertebra, were not incurred in or aggravated by the veteran's 
active service.  38 U.S.C. §§ 1101, 1131, 1112, 1113, 1137, 
5100, 5102, 5103A, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The July 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C. §§ 5102, 5103A (2002); 
38 C.F.R § 3.159(b) (2002).  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the basis of the denial of the claim.  
See 38 U.S.C. § 5103A (2002); 38 C.F.R. § 3.159(c) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1131 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

Where a veteran served continuously for 90 days or more, and 
a malignant tumor of the spinal cord becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records do not show that the veteran suffered 
a back injury.  A colleague of the veteran's wrote that he 
was on the troopship USS Randall and remembered that the 
veteran fell down a flight of steel stairs.  He wrote that 
the veteran was badly injured.  The colleague was an MP on 
the USS Randall and made a note of the injury.  Even 
accepting the colleague's corroboration that the veteran fell 
down a flight of stairs a link between the in-service fall 
and the current postoperative residuals of plasma cell 
myeloma at the 12th thoracic vertebra is still required.  An 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Post service VA medical records, dated December 1997 to May 
2002, show that the veteran has been treated for plasma cell 
myeloma at the 12th thoracic vertebra.  At the June 2002 
Travel Board Hearing the veteran testified that his fall 
causing a back injury in service so weakened his back at the 
location of the injury that it made that location more 
susceptible to the tumor.  The veteran, as a lay person, 
lacks the medical training and expertise to attribute his 
plasma cell myeloma at the 12th thoracic vertebra to service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There must be medical evidence showing a cause-and-effect 
relationship between injuries or diseases in service and any 
current disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. ."); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In May 2002, the Chief of Hematology / Oncology at the VA 
Medical Center in Miami, Florida, Dr. Byrnes, wrote that the 
veteran had a history of chronic back pain since falling 
downstairs on a troop ship in 1960.  Dr. Byrnes indicated 
that in 1998 an evaluation for back pain led to the diagnosis 
of plasmacytoma and surgery with placement of rods and screws 
required.  This exacerbated his longstanding back pain.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where, as here, a physician is unable to 
provide a causal connection, the opinion constitutes "what 
may be characterized as 'non evidence'").  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  So there is no competent 
medical opinion linking the veteran's in-service fall to his 
plasma cell myeloma at the 12th thoracic vertebra.  

Thus, inasmuch as the veteran's plasma cell myeloma at the 
12th thoracic vertebra was not shown in service and there is 
no medical nexus evidence of record causally linking his 
plasma cell myeloma at the 12th thoracic vertebra to any in-
service disease or injury, service-connection is not 
warranted.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 
548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas, 3 Vet. App. 542, 548 (1992).  

Plasma cell myeloma at the 12th thoracic vertebra was not 
shown to have been present in service.  The veteran's active 
duty ended in October 1960 and the first medical evidence of 
plasma cell myeloma at the 12th thoracic vertebra was in 
November 1997, over 36 years after the veteran's separation 
from service.  The evidence does not show that plasma cell 
myeloma at the 12th thoracic vertebra was manifested in 
service or to a compensable degree within one year after the 
veteran's termination of service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim of service-connection for plasma cell myeloma 
at the 12th thoracic vertebra on a direct basis or 
presumptively under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (2002).  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102; Alemany, 9 Vet. App. 518, 519 (1996); 
Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a back injury to include 
postoperative residuals of plasma cell myeloma at the 12th 
thoracic vertebra is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

